Title: To James Madison from William Jarvis, 24 June 1804 (Abstract)
From: Jarvis, William
To: Madison, James


24 June 1804, Lisbon. “I was honored a few days since with your favour of the 8th. of March past. The information alluded to was from a Captain, who acquainted me as a positive fact, that the Collector of the Port from which he sailed, would not allow him to take British Seamen and told him that after the first of September the Government had instructed the Collectors not to clear our Vessels with British Seamen on board. When I questioned him, another said he had heard the same; from its being so direct I had no doubt of its correctness & supposed I hazarded nothing by the observation I made to the Minister of Foreign Affairs & to Captain Bass which I was the more inclined to make to the former, to contrast our moderation with the unjustifiable Violations of the Neutrality of this Port by the English: at the same time being aware that even should the information prove unfounded, the British could derive very little benefit from the apparent concession, as I had on all occasions strenuously urged the injustice of boarding our Vessels to examine the Crews & without this was allowed, it was impossible to come at the knowledge of the Nation to which the Crew belonged; by consequence a demand could not be made except the Men were discovered on shore; in which situation they would have been taken without consulting any one. However, having reason afterwards to suppose that I was misinformed of the intention of Government; in a subsequent Correspondence I had on the same Subject with James Gambier Esquire the British Consul General, I avoided saying any thing on the subject; as you will perceive Sir by the enclosed Copy thereof; which I conceived not worthy the attention of Government, was the reason I did not forward it at the time; and which I only send now to convince the Executive that on all occasions I have exerted my feeble powers to prevent any encroachment on our rights. To have attempted to detain Biggert I conceived would only produce irritation & probably cause the detention of some American Seamen; I therefore thought it best to give him up, especially as the Captain had determined not to carry him to sea & had supplied his place with a destitute American seaman in Port: with which proceeding I hope Government will be satisfied as throughout I insisted that the relinquishment was a favour but not a matter of right. Biggert had a protection, the description however was in almost every respect different from his person except the name, but to come at his real one in the rotation of those he has probably gone by might require several Alias’s. He is an Irishman. The decisions to which I alluded were for several Vessels belonging to Naturalized Americans Citizens who were British subjects after the Treaty of Paris in 1783, which I beleive were condemned in the West Indies the early part of the late War under pretence that the Laws of Gt. Britain do not allow subjects to expatriate themselves & therefore that the Owners were still British subjects and were carrying on Trade with the enemies of his Majesty, the Vessels having been to French Ports; which decisions I understood were reversed in England. The two men mentioned in mine of the 27th. Decr. were sent on board the British Merchantmen in which they had shipped in Liverpool for a Voyage out & back and the two claimed in mine of the 21st Jany. were sent on board their respective Vessels & no American Vessel has since been boarded in Port, although the Vessels of some other Nations have; particularly a Swede that had several English sailors on board who were impressed out of her with two Americans, without any Notice taken of it. The Americans were discharged upon a verbal request from the Office. I am glad to find by a late letter that the information I communicated some time since relative to the Tunisian War is not authentic.
“Mr. Areujo reached here about a fortnight ago & in four days after took charge of the Department of Foreign Affairs & War.
“The new Imperial Dignity & the change in the British Ministry are the only Novelties here.
“Among the many fortunate events that has attended our Country since the Commencement of our struggle for Independence I view the election of Mr. Jefferson as holding a very conspicuous place: for the success which has attended every department of his prudent, firm and able administration must convince our fellow Citizens of its being the form of Government the most conducive to their prosperity & happiness and both from reflection & feeling make them much more attached to it. But if instead of the rejection of a sedition Bill intended so far to circumscribe the freedom of the press & fetter the sentiments of the people as to render it dangerous to investigate the conduct of public Officers; the Repeal of the Bill modifying the Judiciary system in such a manner as to perpetuate the power of a party during the lives of the judges; the reduction of a standing Army, the support of it, necessary only to increase Executive influence; the repeal of Taxes inimical to the principles of liberty & vexatious to individuals by exposing their private affairs to the investigation of an Excise Officer; the repeal of the Alien Bill, enacted because the foreigners settling in our Country, after having felt the iron hand of despotism in their Native land, were too much attached to liberty to meet the sentiments of certain partisans; the acquisition of Louisianna without involving our Country in all the horrors of a ruinous War; and the flourishing state of our finances (emphatically & justly called the sinews of the body politick) incontestibly proved by the documents you favoured me with, all practically refuting the violent censurers of Government; had the administration been bad & of course to prevent blame being attached to themselves, represented the misfortunes that originated in their own misconduct, as arising from a defective system, which naturally making the people indifferent to the form of Government, the friends of an energetic (Alias Hereditary) executive, always watchful to take advantage of events, would have embraced the opportunity of this National Apathy to inculcate their pernicious principles, which being strongly enforced by the contagion of example, might thus have accomplished their favourite object.”
